Citation Nr: 1112045	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1955 to September 1962.  He died in early 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia, that denied the above claim.

In April 2007, the appellant and J. M., testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in July 2007 at which time the claim was denied.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, a Joint Motion For Remand was filed by the parties, and by Order dated in January 2009, the Court vacated the July 2007 Board decision, and remanded the case to the Board for further proceedings consistent with the January 2009 motion.  It is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran died in early 2005 at the age of 68; the immediate cause of the Veteran's death as shown on the death certificate was cardiac arrhythmia, due to coronary artery disease, due to diabetes mellitus.  Other significant conditions contributing to the Veteran's death included chronic renal failure and gangrene of the foot.

2.  At the time of the Veteran's death, he was service-connected for chronic lumbar strain with arthritis, rated as 40 percent disabling; residuals of a fracture of the left tibia and fibula, with arthritis, left ankle, rated as 30 percent disabling; instability of the left knee, rated as 10 percent disabling; degenerative disease of the left knee with limitation of motion, rated as 10 percent disabling; and chronic strain of the left hip, rated as 10 percent disabling.

3.  Resolving all reasonable doubt in the appellant's favor, the Veteran's service-connected disabilities contributed materially in producing or accelerating the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for the cause of the Veteran's death.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection for the Cause of the Veteran's Death

The appellant principally argues that while the Veteran's service-connected disabilities were not the principal cause of death, they did serve to contribute to his death.  She has raised four alternative theories to establish that the service-connected disabilities, together, caused the Veteran's death.  One theory is that the Veteran's service connected back, left ankle, left knee, and left hip disabilities prevented him from exercising, which either caused his diabetes mellitus, or interfered with an exercise therapy for diabetes mellitus, leading to his coronary artery disease, and ultimately his death.  An alternative theory is that the Veteran's service-connected disabilities were a contributory cause of the gangrene in his foot, which the death certificate lists as a significant condition contributing to his death.  Third, she claims that his service-connected disabilities were a contributory cause of his renal failure, which the death certificate lists as a significant condition contributing to his death.  The final theory is that the Veteran's various medications for service-connected disabilities contributed to his death.

Having carefully considered the claim in light of the record and the applicable law, the Board will grant the benefit sought under the "benefit-of-the-doubt" rule, which provides that where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant is to prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability or disabilities incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause; or be etiologically related.

For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010); Lathan v. Brown, 7 Vet. App. 359 (1995).  Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence, of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent lay evidence" means "any evidence not requiring that the proponent have specialized education, training, or experience."  Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Here, the evidence in the claims file shows that the Veteran died in early 2005 at the age of 68.  The immediate cause of the Veteran's death as shown on the death certificate was cardiac arrhythmia, due to coronary artery disease, due to diabetes mellitus.  Other significant conditions contributing to the Veteran's death included chronic renal failure and gangrene of the foot.

At the time of the Veteran's death, he was service-connected for chronic lumbar strain with arthritis, rated as 40 percent disabling; residuals of a fracture of the left tibia and fibula, with arthritis, left ankle, rated as 30 percent disabling; instability of the left knee, rated as 10 percent disabling; degenerative disease of the left knee with limitation of motion, rated as 10 percent disabling; and chronic strain of the left hip, rated as 10 percent disabling.

A review of the Veteran service treatment records shows no treatment for, or diagnosis of, a heart disorder, coronary artery disease, diabetes mellitus, or chronic renal failure during service.  Review of the Veteran's VA outpatient and private medical records also does not show a heart disorder, coronary artery disease, diabetes mellitus, or chronic renal failure manifesting within one year after discharge from service.  

VA medical records included treatment for numerous medical conditions, including diabetes mellitus, congestive heart failure, diabetic neuropathy, and chronic renal failure.  The medical records also included treatment for left leg pain.  The record appears to show that the Veteran was diagnosed as having diabetes in the late 1980's.  A May 1996 hospital treatment records shows that the Veteran had uncontrolled diabetes.  A September 1998 hospital discharge record ruled out a myocardial infarction.  Cardiac echocardiograms showed a left ventricular hypertrophy secondary to hypertension in September 2001.  In August 2002, the Veteran was given a discharge diagnosis of congestive heart failure.  

A VA examiner reviewed the Veteran's medical records in conjunction with the appellant's claim in January 2007.  After a thorough review of the claims file, the examiner opined that it was less likely than not that the Veteran's death was caused by or the result of his fracture to the left low leg, tibia and fibula, his knee, or his back.  The examiner also concluded that it was less likely than not that the Veteran's service connected disabilities caused his gangrene or his diabetes.  Rather, the examiner stated that the Veteran's cause of death was coronary artery disease with significant contributing factors being his diabetes mellitus, cigarette smoking, and hypertension.  The examiner also indicated that the Veteran was overweight for the entire course of his care, well prior to the diagnosis of diabetes, and had been advised in 1976 to lose weight.  The examiner concluded that the appellant's contention that the Veteran's leg condition kept him from exercising, thus causing his weight gain and diabetes did not have merit.

During the April 2007 video conference hearing, the appellant testified that the Veteran had leg problems since she married him in 1977.  She asserted that his left leg hurt too bad to exercise, and that as a result of his leg disability, he could not walk or exercise for long periods of time.  The appellant contended that if the Veteran had been able to exercise, he would not have died, and that he had not been able to exercise to get back into shape due to his service-connected disabilities.  The appellant also testified that the Veteran had been on pain medication for the pain in his service-connected orthopedic conditions, which also may have contributed to his death.
In March 2009, the Board sought an expert medical opinion as to whether it was at least as likely as not that the Veteran's service-connected disabilities of the back, left ankle, left knee, and left hip prevented him from exercising as part of a therapy for diabetes mellitus.  

In July 2009, J. W. M., M.D., Staff Physician at a VA Medical Center, in pertinent part, opined that if it were determined that the Veteran's service-connected disabilities were causative of his diabetes, then they would be indirectly associated with his chronic renal failure.

In July 2009, L. R. R., MD, FACP, FACE, Associate Professor of Medicine, Division of Endocrinology and Molecular Medicine, provided the Board with an expert medical opinion in which he indicated that poor diabetes control set the stage for his complications such as coronary heart disease and kidney failure.  It was noted that the Veteran was severely obese.  It was also noted that service-connected injuries that occurred while playing football as a younger man may have contributed to his obesity, but the major cause of obesity was excess caloric intake.

Following a review of the July 2009 medical opinion of Dr. R., in November 2009, the Board requested clarification from Dr R., as to whether the Veteran's service-connected disabilities which prevented and/or limited his ability to exercise, caused the development of diabetes mellitus and/or cardiovascular disease, which ultimately caused his death.

In a letter dated April 5, 2010, Dr. R. provided clarification of his previous expert medical opinion.  Dr. R. responded by indicating that the causes of diabetes were genetic and environmental.  The major environmental causes were said to be excessive caloric intake and a sedentary lifestyle.  Dr. R. opined that it was entirely possible that the Veteran's service-connected injuries led to a sedentary lifestyle and, therefore, played a causal role in the development of diabetes.  However, he added that the Veteran's avoidance of insulin therapy and, therefore, poor diabetes control for several years undoubtedly was the major causal factor leading to progressive cardiovascular disease and premature death.

In October 2010, N. G., MD, CDE, Assistant Professor of Endocrinology and Staff Endocrinologist, provided the Board with an additional expert medical opinion.  Dr. G. indicated that the Veteran had diabetes for 17 years prior to his death in 2005.  The course of his diabetes had been complicated by numerous complications and as infrequently occurs they contributed to his death.  Dr. G. concluded that it was less likely, less than 50:50 probability, that the service-connected conditions had caused diabetes, gangrene, or death.  Dr. G. explained as follows:

(1)  Diabetes is a multigenic and multifactorial chronic medical condition resulting from bodies' inability to produce sufficient amount of insulin to control plasma glucose levels.  There is no evidence to suggest that limb fracture can have damage to that insulin producing capacity.  Of note, Type 2 diabetes is a condition resulting from relative insufficiency of insulin due to high insulin resistance and failure of the secreted amounts of insulin to promote entry of glucose into the cells.  Insulin resistance is associated with obesity which in turn results from imbalance, typically long-standing, between calories consumed and expended (e.g., in form of physical activity).  If one could not exercise to maintain caloric expenditure, dietary corrections (reduction of caloric content) usually allow to maintain the balance and to prevent weight gain.  In practice, however, that balancing rarely takes place and patients more frequently than not consume increased amount of calories which inadvertently leads to weight gain.  Issue of ability to perform exercise while having pain is complicated: while we have remarkable examples of Veterans who despite loss of their limbs continue to stay active and even compete in different sports, it is not unusual to see use of injury as a sort of excuse to reduce level of activity.  Availability of therapeutic recreational specialists, diversity of exercise equipments and modalities allows patients with pain to identify individually fit exercises which help them to maintain muscle mass and to have high caloric expenditures (e.g., water aerobics, recumbent bikes).

(2)  Direct effect of injury (foot fracture) on limb homeostasis and development of gangrene has not been shown, especially if time interval between original fracture (1961) and gangrene development (1990s) is taken into account.  Gangrene is a necrotic tissue developed due to lack of blood supply and is usually a result of peripheral vascular disease, which occurs at higher risk in males with history of smoking, hypertension and diabetes.

(3)  Effect of service-connected disabilities on death could be considered even more remote as literature demonstrates that major risk factors include smoking, hypertension, uncontrolled diabetes and family history of cardiovascular disease. There is no evidence to suggest effect of remote history of limb injury on death.

In light of the foregoing and resolving reasonable doubt in the appellant's favor, the Board finds that although the Veteran's service-connected disabilities did not directly cause his death, they did appear to contribute substantially or materially to cause his death.  In this regard, the Board finds probative the April 5, 2010, opinion of Dr. R. in which it was indicated that the causes of diabetes were both genetic and environmental; that the major environmental causes were excessive caloric intake and a sedentary lifestyle; and that it was entirely possible that the Veteran's service-connected injuries led to a sedentary lifestyle and, therefore, played a causal role in the development of diabetes.

The Board also finds probative the October 2010 opinion of Dr. G. in which it was indicated that if one could not exercise to maintain caloric expenditure, dietary corrections usually allowed for the maintenance of body weight, but that in practice, 
that balancing would rarely take place and patients more frequently than not would consume increased calories which would lead to weight gain.  While Dr. G. added that there have been examples of some Veterans that could engage in exercise in spite of their disabilities, Dr. G. did not conclude that this was an option for this particular Veteran.

The Board finds that the opinions of Drs. R. and G. are definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board also finds probative the extensive lay evidence setting forth a history of orthopedic disability that prevented the Veteran from exercise during the course of his post-service life.  The statements are consistent in their descriptions of the Veteran's symptoms, and are also consistent with the outpatient treatment records which show that the Veteran had been overweight for the entire course of his care and had been advised to lose weight as early as in 1976.

In relevant part, 38 U.S.C. § 1154(a) requires that VA give due consideration to both pertinent medical and lay evidence in evaluating a claim of disability or death benefits.  See Davidson, 581 F.3d at 1316.  The United State Court of Appeal for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis." Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Thus, the Board finds competent and credible the lay evidence as set forth above as to the Veteran's ability to exercise as a result of his service-connected orthopedic disabilities.  The Board also finds that the opinions of Drs. R. and G. are at the very least in equipoise with the other competent medical evidence of record.  In light of foregoing, and the Federal Circuit's recent decision in Davidson, the Board finds that service connection is warranted for the cause of the Veteran's death, as his service-connected disabilities contributed substantially or materially to cause his diabetes mellitus which ultimately contributed to cause his death.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, the Board points out that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

As such, as noted above, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue.  See Ashley, 6 Vet. App. at 59; see also Massey, 7 Vet. App. at 206-207.  Accordingly, the claim will be granted on the basis of the application of benefit of the doubt in the appellant's favor.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


